FILED
                                                         United States Court of Appeals
                                                                 Tenth Circuit

                                                                June 25, 2013
                                      PUBLISH                Elisabeth A. Shumaker
                                                                 Clerk of Court
                   UNITED STATES COURT OF APPEALS

                               TENTH CIRCUIT



 FREE SPEECH,

             Plaintiff - Appellant,
 v.                                                     No. 13-8033
 FEDERAL ELECTION COMMISSION,

             Defendant - Appellee.


        APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF WYOMING
                  (D.C. NO. 2:12-CV-00127-SWS)


Benjamin T. Barr, Rockville, Maryland (Stephen Klein, Wyoming Liberty Group,
Cheyenne, Wyoming and Jack Speight, Cheyenne, Wyoming, with him on the
briefs), for Plaintiff-Appellant..

Kevin Deeley, Acting Associate General Counsel (Anthony Herman, General
Counsel, Lisa J. Stevenson, Deputy General Counsel-Law, Erin Chlopak, Acting
Assistant General Counsel, David Kolker, Associate General Counsel and Adav
Noti, Acting Assistant General Counsel, with him on the briefs), Federal Election
Commission, Washington, D.C., for Defendant-Appellee.

Fred Wertheimer, Democracy 21, Washington, D.C.; Donald J. Simon, Sonosky,
Chambers, Sachse, Endreson & Perry, LLP, Washington, D.C.; J. Gerald Hebert,
Tara Malloy and Paul S. Ryan, The Campaign Legal Center, Washington, D.C.;
and Larry B. Jones, Simpson, Kepler & Edwards, LLC, The Cody, Wyoming
Division of Burg Simpson Eldredge Hersh & Jardine, P.C., Cody, Wyoming, on
the Briefs for Amici Curiae.


Before BRISCOE, Chief Judge, BRORBY, and MURPHY, Circuit Judges.
MURPHY, Circuit Judge.



      Plaintiff-Appellant, Free Speech, appeals the district court’s dismissal of

the complaint it filed in July 2012, alleging certain regulations and practices of

Defendant-Appellee, the Federal Election Commission (“FEC”), violate its rights

under the First Amendment. After careful review of the appellate filings, the

district court’s order, and the entire record, we affirm the dismissal for

substantially the reasons stated by the district court.

      The district court correctly concluded Free Speech’s claims implicate only

disclosure requirements which are subject to exacting scrutiny, requiring “a

substantial relation between the disclosure requirement and a sufficiently

important governmental interest.” Citizens United v. Fed. Election Comm’n, 558

U.S. 310, 366-67 (2010) (quotations omitted). Further, the district court

comprehensively analyzed and correctly resolved Free Speech’s constitutional

challenges to the FEC’s definition of express advocacy, codified at 11 C.F.R.

§ 100.22(b); the standard used by the FEC to determine whether a request for

funds is a solicitation of contributions under 2 U.S.C. § 441d(a); and the FEC’s

policy of determining political committee status on a case-by-case basis. 1


      1
       The district court relied, inter alia, on the Fourth Circuit’s decision in Real
Truth About Abortion, Inc. v. Federal Election Commission, 681 F.3d 544 (4th
                                                                        (continued...)

                                          -2-
Accordingly, this court adopts the district court’s analysis as the opinion of this

court and orders the district court’s memorandum decision and order granting the

FEC’s Motion to Dismiss to be published.




   1
    (...continued)
Cir. 2010). Free Speech argues that dismissal of its complaint for failure to state
a claim was improper because the record in this matter is more fully developed
than the record analyzed by the Fourth Circuit, thereby providing factual support
for its assertions the FEC’s regulations and policies are either onerous and
burdensome, inconsistent and contradictory, or somehow different from the ones
it publically adopts or articulates. We have reviewed the record and conclude
nothing therein provides any factual support for these conclusory assertions.

                                       -3-
          ---·····   ····· ··--- ···· ·---- ··· ···-- ··· ··· -- ···· ··--- ···· ·---- ···· ·- -···· ······ ···· ··-- -···· ······· ···· ··- -- ···· ··--- ···· ··--- ···· ·---- ···· ·- ....... --··· ··· --···· · -- -···· ··
                                                                                                                                                                                                                                -- ···· · · -- ···· · ·--- ···· ·---- ···· ·- --··· ·· -- ···· ·· --···· ··




                                                                                                                                                                                                 FILED
                                                                                                                                                                      U.S. QlST f~;c (COURT
                                                                                                                                                                     DIS i-F:~C T OF VIYUA ING

                                                                                                                                                                 ~013 nAR 19 PfTI 3 53
                                                                                                                                                                 STEP 'L~N fi.~:RRIS , CL~t

                                    IN THE UNITED STATES DISTRICT                                                                                                                 ccf6j{fR
                                                     FOR THE DISTRICT OF WYOMING


 FREE SPEECH,

                                   Plaintiff,

                                            vs.                                                                                                              Case No. 12-CV-127-S

 FEDERAL ELECTION COMMISSION,

                               Defendant.



           ORDER GRANTING FEDERAL ELECTION COMMISSION'S
                        MOTION TO DISMISS



       This matter comes before the Court on Defendant Federal Election Commission's ("FEC"

or"the Commission") Motion to Dismiss [Doc. 33]. The Court, having reviewed the parties' written

submissions, being familiar with the case file by virtue of having previously heard argument and

having addressed the likelihood of success on the merits of Plaintiffs claims in conjunction with

Plaintiffs Motion for Preliminary Injunction (Doc. 19) and this Court's oral ruling denying same

(Docs. 41 , 42 and 54), and considering itself otherwise fully advised in the premises of the motion,

hereby FINDS and ORDERS as follows:
--------- ······ ····----------- ······ ····------- -········· ····--- ··   ··································································································· ···················································································· ·······························································




                                                                                                          FACTUAL AND PROCEDURAL BACKGROUND


                                                          PlaintiffFree Speech is an unincorporated nonprofit association formed on February 21 , 2012

                                      and is comprised of three Wyoming residents. Free Speech's stated mission is to promote and

                                     protect free speech, limited government, and constitutional accountability, and to advocate positions

                                     on various political issues including free speech, sensible environmental policy, gun rights, land

                                     rights, and control over personal health care. Its bylaws require that it operate independently of

                                     political candidates, committees, and political parties. (Am. Compl. ~~ 1 & 10; Am. Compl. Ex. A

                                     at Ex. 1.) On July 26, 2012, Plaintiff filed this lawsuit challenging certain FEC regulations that

                                     Plaintiff alleges abridge its First Amendment freedoms. Specifically, Plaintiff brings facial and as

                                     applied challenges against 11 C.F .R. § 100.22(b), alleging its definition of "express advocacy" is

                                     unconstitutionally vague and overbroad and triggers burdensome registration and reporting

                                     requirements which act as the functional equivalent of a prior restraint on political speech. Plaintiff

                                     further challenges the constitutionality of the FEC's interpretation and enforcement process

                                     regarding political committee status, solicitation tests, the "major purpose" test, and express

                                     advocacy determinations. (Am. Compl. ~ 2.)

                                                          On July 13, 2012, Free Speech filed a Motion for Preliminary Injunction (Doc. 19) seeking

                                     to enjoin the FEC from enforcing any of the challenged regulations or policies. This matter was fully

                                     briefed by the parties and amicus curiae and the Court heard oral argument on the motion on

                                     September 12, 2012. On October 3, 2012, this Court issued an oral ruling denying Plaintiffs motion

                                     for preliminary injunction. (Docs. 41, 42, and 54.) Plaintiff timely appealed on October 19, 2012,

                                     and Plaintiffs interlocutory appeal is currently pending before the Tenth Circuit Court of Appeals.

                                                          Prior to the Court's oral ruling on Plaintiffs Motion for Preliminary Injunction, the FEC filed


                                                                                                                                                                 2
a motion to dismiss Plaintiffs claims pursuant to Fed. R. Civ. P. 12(b)(6). This motion has been

fully briefed and is ripe for a decision on the merits.

        "Ordinarily an interlocutory injunction appeal under 1292(a)(1) does not defeat the power

of the trial court to proceed further with the case." 16 C. Wright, A. Miller, E. Cooper, Federal

Practice and Procedure § 3921 .2 (hereinafter "Wright & Miller"). "Although the filing of a notice

of appeal ordinarily divests the district court of jurisdiction, in an appeal from an order granting or

denying a preliminary injunction, a district court may nevertheless proceed to determine the action

on the merits." US. v. Price, 688 F.2d 204, 215 (3d Cir. 1982) (internal citation omitted). "The

desirability of prompt trial-court action in injunction cases justifies trial-court consideration of issues

that may be open in the court of appeals. A good illustration is provided by a motion to dismiss for

failure to state a claim." Wright & Miller§ 3921.2. Although a court of appeals may determine

whether a claim has been stated as part of the interlocutory appeal, a district court nonetheless retains

jurisdiction to dismiss for failure to state a claim pending appeal. !d. This power is desirable "both

in the interest of expeditious disposition and in the face of uncertainty as to the extent to which the

court of appeals will exercise its power." !d.

        In addressing this matter now, this Court is mindful of the issues that have been presented

on appeal as well as the current stage of the appellate litigation. This case presents purely legal

questions that have been fully briefed and argued to this Court. Because this Court's substantive

analysis of the constitutional issues addressed in the pending motion to dismiss is identical to that

set forth in the Court's ruling denying Plaintiffs preliminary injunction motion, the Court deems it

appropriate to address Plaintiffs claims on the merits. Therefore, for the reasons set forth on the




                                                    3
record during the Court's oral ruling, and for the reasons set forth more fully below, the Court will

grant Defendant's motion to dismiss for failure to state a claim.

                                        STANDARD OF REVIEW


        "To survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted

as true, to 'state a claim to relief that is plausible on its face."' Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell At/. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). "A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged." !d. at 678 (quoting Twombly, 550

U.S. at 556). "In evaluating a Rule 12(b)(6) motion to dismiss, courts may consider not only the

complaint itself, but also attached exhibits, and documents incorporated into the complaint by

reference." Smith v. United States, 561 F.3d 1090, 1098 (lOth Cir. 2009).

                                              DISCUSSION

A. Standard of Review- Exacting Scrutiny

        At the outset, this Court addresses Plaintiffs contention that this Court should apply strict

scrutiny to the regulations and policies at issue. Plaintiff challenges, on an as-applied and facial

basis, the FEC's definition of"express advocating," see 101 C.F.R. § 100.22(b), the FEC's policy

for determining political committee status, and the FEC's policy for determining when donations

given in response to solicitations will be deemed "contributions." At their core, however, these

challenged rules and policies implement only disclosure requirements. See 2 U.S.C. § 434(c)

(reporting requirements for "independent expenditures"); 2 U.S.C. § 432, 433, 434(a)(4) (political

reporting and organization requirements). The question before this Court, therefore, is not whether




                                                    4
Plaintiff can make expenditures for the speech it proposes or raise money without limitation, but

simply whether it must provide disclosure of its electoral advocacy.

       "Disclaimer and disclosure requirements may burden the ability to speak, but they impose

no ceiling on campaign-related activities, and do not prevent anyone from speaking." Citizens

United v. FEC, 558 U.S. 310, 130 S.Ct. 876, 914 (2010) (internal citations and quotation marks

omitted). Accordingly, the Supreme Court has subjected those requirements to "exacting scrutiny''

which requires "a substantial relation between the disclosure requirement and a sufficiently

important governmental interest." !d.; see also Real Truth About Abortion (RTAA) v. FEC, 681 F .3d

544, 549 (4th Cir. 2010) ("[A]n intermediate level of scrutiny known as 'exacting scrutiny' is the

appropriate standard to apply in reviewing provisions that impose disclosure requirements, such as

the regulation and policy."); New Mexico Youth Organizedv. Herrera, 611 F.3d 669,676 (lOth Cir.

201 0) ("The regulations at issue here require disclosure, thus distinguishing them from regulations

that limit the amount of speech a group may undertake .... As such, the regulations must pass

'exacting scrutiny."'). Accordingly, the Court applies exacting scruting to determine whether the

regulations and policies at issue are constitutional.

B. Express Advocacy -11 C.F.R. § 100.22(b)

       Plaintiffs first challenge involves the FEC's definition of express advocacy codified at 11

C.F.R. § 100.22. This regulation is used to define what constitutes an "independent expenditure"

under2 U.S.C. § 431(17), which in tum, determines whether disclosures are required under2 U.S.C.

§ 434(c). 1 See RTAA, 681 F.3d at 548.


        1
          An "independent expenditure" is defined as "an expenditure ... expressly advocating
the election or defeat of a clearly identified candidate" and not made by or in coordination with a
candidate or political party or committee. 2 U.S.C. § 431(17) (emphasis added). A person or

                                                  5
        Regulation 100.22 sets forth a two-part definition of the term "expressly advocating."

Subsection (a) of the regulation defines "expressly advocating" consistent with the Supreme Court's

decision in Buckley v. Valeo, 424 U.S. 1, 44, 96 S.Ct. 612 (1976), and includes communications

using words or phrases "which in context can have no other reasonable meaning than to urge the

election or defeat of one or more clearly identified candidate(s)". 11 C.F .R. § 100.22(a). In Buckley,

the Supreme Court addressed the constitutionality of an expenditure limit which provided that"[ n ]o

person may make any expenditure ... relative to a clearly identified candidate during a calendar year

which, when added to all other expenditures made by such person during the year advocating the

election or defeat of such candidate, exceeds $1000." Buckley, 424 U.S. at 39. Troubled by the

vagueness of the phrase "relative to a clearly identified candidate," the Supreme Court construed the

phrase "relative to" to "apply only to expenditures for communications that in express terms

advocate the election or defeat of a clearly identified candidate for federal office." !d. at 44

(emphasis added). The Court explained in a footnote that "[t]his construction would restrict the

application of [the spending limit] to communications containing express words of advocacy of

election or defeat, such as 'vote for,' 'elect,' 'support,' 'cast your ballot for,' 'Smith for Congress,'

'vote against,' 'defeat,' 'reject."' !d. at 44 n.52. Consistent with this guidance, subsection (a) of the

FEC's definition of "expressly advocating" later codified these types of "magic words" to signal

express advocacy. 2


organization- other than a political committee - that finances independent expenditures
aggregating more than $250 during a calendar year must file with the FEC a disclosure report
that identifies, inter alia, the date and amount of each expenditure and anyone who contributed
over $200 to further it. See 2 U.S.C. § 434(c); 11 C.F.R. § 109.10(e) (emphasis added).
        2
         See 11 C.F.R. § 100.22(a) (defining "expressly advocating" to mean any communication
that "[u]ses phrases such as 'vote for the President,' 're-elect your Congressman,' 'support the

                                                   6
       Subsection (b) of the regulation, on the other hand, "defines 'expressly advocating' more

contextually, without using the 'magic words."' RTAA, 681 F.3d at 550. This subsection, which is

the subject of Plaintiffs constitutional challenge, defines "expressly advocating" to include any

communication that:

       When taken as a whole and with limited reference to external events, such as the
       proximity to the election, could only be interpreted by a reasonable person as
       containing advocacy of the election or defeat of one or more clearly identified
       candidate(s) because--
       (1) The electoral portion of the communication is unmistakable, unambiguous, and
       suggestive of only one meaning; and
       (2) Reasonable minds could not differ as to whether it encourages actions to elect or
       defeat one or more clearly identified candidate(s) or encourages some other kind of
       action.

11 C.F .R. § 100.22(b).

       Plaintiff argues that part (b) of the FEC' s definition of expressly advocating "goes beyond

any proper construction of express advocacy and offers no clear guidelines for speakers to tailor their

constitutionally protected conduct and speech," and "fail[s] to limit its application to expenditures

for communications that in 'express terms' advocate the election or defeat of a clearly identified

candidate for federal office." (Am. Compl. ~~ 74-75.) In this regard, Plaintiff appears to suggest that

"express advocacy'' cannot permissibly extend beyond the "magic words" acknowledged in Buckley

and codified in subsection (a). However, this position is foreclosed by several recent Supreme Court


Democratic nominee,' 'cast your ballot for the Republican challenger for U.S. Senate in
Georgia,' 'Smith for Congress,' 'Bill McKay in 94,' 'vote Pro-Life' or 'vote Pro-Choice'
accompanied by a listing of clearly identified candidates described as Pro-Life or Pro-Choice,
'vote against Old Hickory,' 'defeat' accompanied by a picture of one or more candidate(s),
'reject the incumbent,' or communications of campaign slogan(s) or individual word(s), which in
context can have no other reasonable meaning than to urge the election or defeat of one or more
clearly identified candidate(s), such as posters, bumper stickers, advertisements, etc. which say
'Nixon's the One,' 'Carter '76,' 'Reagan/Bush' or 'Mondale! "').


                                                  7
decisions which have upheld the FEC's approach to defining express advocacy not only in terms of

Buckley's "magic words" as recognized in subsection (a), but also their "functional equivalent," as

provided in subsection (b). RTAA, 681 F.3d at 550.

       In McConnell v. FEC, 540 U.S. 93 (2003), the Supreme Court considered a facial

overbreadth challenge to Title II of the Bipartisan Campaign Reform Act of2002 ("BCRA") which

included a provision defining express advocacy for purposes of electioneering communications. In

rejecting the facial challenge, the Supreme Court noted "that Buckley's narrow construction of the

FECA to require express advocacy was a function of the vagueness of the statutory definition of

"expenditure,' not an absolute First Amendment imperative." RTAA, 681 F.3d at 550 (citing

McConnell, 540 U.S. at 191-92). Accordingly, the Supreme Court inMcConnellheld that "Congress

could permissibly regulate not only communications containing the 'magic words' of Buckley, but

also communications that were 'the functional equivalent' of express advocacy." !d. (citing

McConnell, 540 U.S. at 193).

       In FEC v. Wisconsin Right to Life, Inc. (WRTL), 551 U.S. 449 (2007), the Supreme Court

adopted a test for the "functional equivalent of express advocacy" which is consistent with the

language set forth in section 110.22(b). See WRTL, 551 U.S. at 474 n.7; RTAA, 681 F.3d at 552.

The controlling opinion in WRTL clarified that "a court should find that an ad is the functional

equivalent of express advocacy only if the ad is susceptible of no reasonable interpretation other

than as an appeal to vote for or against a specific candidate." WRTL, 551 U.S. at 460-470

(emphasis added). This functional equivalent test closely correlates to the test set forth in subsection

(b), which provides that a communication is express advocacy if it "could only be interpreted by a

reasonable person as containing advocacy of the election or defeat of one or more clearly identified


                                                   8
candidate(s)." 11 C.F.R. § 100.22(b). Indeed, as the Fourth Circuit has noted, although the language

ofSection 110.22(b) does not exactly mirror WRTL's functional equivalent test, the test set forth in

Section 110.22(b) is "likely narrower ... since it requires a communication to have an 'electoral

portion' that is 'unmistakeable' and 'unambiguous."' RTAA, 681 F.3d at 552.

       Finally, the Supreme Court's recent decision in Citizens United reaffirmed the

constitutionality of the WRTL test and provided further support for the FEC's use of the functional

equivalent test to define express advocacy. In Citizens United, the Court applied the WRTL

functional equivalent test to determine whether the communication at issue would be prohibited by

the corporate funding restrictions set forth in Title II of the BCRA, ultimately concluding that

"[ u ]nder the standard stated in McConnell and further elaborated in WRTL, the film qualifies as the

functional equivalent of express advocacy." Citizens United, 130 S.Ct. at 890. In that opinion, the

Supreme Court upheld federal disclaimer and disclosure requirements applicable to all

"electioneering communications." !d. at 914. In so holding, the Court "reject[ed] Citizens United's

contention that the disclosure requirements must be limited to speech that is the functional equivalent

of express advocacy." !d. at 915. In other words, in addressing the permissible scope of disclosure

requirements, the Supreme Court not only rejected the "magic words" standard urged by Plaintiff

but also found that disclosure requirements could extend beyond speech that is the "functional

equivalent of express advocacy'' to address even ads that "only pertain to a commercial transaction."

!d. at 916. Thus, "Citizens United ... supports the [FEC's] use of a functional equivalent test in

defining 'express advocacy.' ... If mandatory disclosure requirements are permissible when applied

to ads that merely mention a federal candidate, then applying the same burden to ads that go further

and are the functional equivalent of express advocacy cannot automatically be impermissible."


                                                  9
RTAA, 681 F.3d at 551-52 (emphasis original). As a result, Citizens United directly contradicts

Plaintiffs argument that the definition of express advocacy set forth in subsection (b) is overly broad

with respect to disclosure requirements.

       In addition to its overbreadth argument, Plaintiff urges that section 100.22(b) is

impermissibly vague based on the fact that the FEC did not "issue a conclusive opinion" as to

whether some of Plaintiffs proposed ads constituted express advocacy in the advisory opinion

process. However, as the Fourth Circuit has noted, "cases that fall close to the line will inevitably

arise when applying § 100.22(b)." RTAA, 681 F.3d at 554. "This kind of difficulty is simply

inherent in any kind of standards-based test." !d.; see also National Organization for Marriage, Inc.

v. Sec. of State of Fla., 753 F.Supp.2d 1217, 1221 (N.D. Fla. 2010) ("The fact that 'it may be

difficult in some cases to determine whether these clear requirements have been met' does not mean

that the statute is void for vagueness.") (quoting United States v. · Williams, 553 U.S. 285, 306, 128

S.Ct. 1830 (2008)).

C. The "Solicitation" Standard

       Plaintiff also challenges the constitutionality of the "solicitation" standard used by the FEC

as vague and overbroad, arguing that it lacks clarity and guidance sufficient to enable interested

persons to tailor their activities in compliance with the law. The FECA defines "contribution" to

include "any gift, subscription, loan, advance, or deposit of money or anything of value made by any

person for the purpose of influencing any election for Federal office." 2 U.S.C. § 431 (8)(A)(i). It

further requires "any person" who "solicits any contribution through any broadcasting station,

newspaper, magazine, outdoor advertising facility, mailing, or any other type of general public

political advertising" to include a specified disclaimer in the solicitation. !d. § 441d(a); see 11


                                                  10
C.P.R.§ 110.11(a)(3). Thus, the FECA requires disclaimers for communications that "solicit[] any

contribution," 2 U.S.C. § 441d(a), but it does not define when a request for donations constitutes a

"solicitation."

        The standard applied by the FEC for determining whether a request for funds "solicits" a

"contribution" under the FECA was set forth by the Second Circuit in FEC v. Survival Education

Fund, Inc., 65 F .3d 285, 295 (2d Cir. 1995) ("SEF'). Under that standard, disclosure is required "if

[a communication] contains solicitations clearly indicating that the contributions will be targeted to

the election or defeat of a clearly identified candidate for federal office." !d. This solicitation

standard does not interfere with Plaintiffs ability to raise funds to support its advocacy. Plaintiff

is free to spend unlimited funds on its solicitations and to solicit unlimited funds for its express

advocacy. Any "solicitations" of"contributions" simply trigger disclosure requirements, and those

disclosure requirements are substantially related to the government's interest in requiring disclosure.

As the Second Circuit recognized in SEF, disclosure requirements for solicitations "serve[]

important First Amendment values." !d. at 296. "Potential contributors are entitled to know that

they are supporting independent critics of a candidate and not a group that may be in league with that

candidate's opponent." !d. The disclosure requirement is thus "a reasonable and minimally

restrictive method of ensuring open electoral competition that does not unduly trench upon

defendants' First Amendment rights." !d. (internal quotation marks and citation omitted). As the

Supreme Court explained in Citizens United, disclosures serve important interests even in the

context of electioneering communications that need not be targeted to the election or defeat of a

federal candidate. Such disclaimers "insure that the voters are fully informed about the person or

group who is speaking." Citizens United, 130 S.Ct. 915 (citations omitted). "At the very least, the


                                                  11
disclaimers avoid confusion by making clear that the ads are not funded by a candidate or political

party." !d.

       Plaintiffs vagueness argument appears to be premised upon the fact that the advisory opinion

issued to Plaintiff by the FEC concluded that two of Plaintiffs donation requests would not be

solicitations under the Act, while the Commission could not approve a response regarding the

remaining two donation requests. (Am. Compl., Ex. G.) However, as noted above, "[t]he fact that

'it may be difficult in some cases to determine whether these clear requirements have been met' does

not mean that the statute is void for vagueness." National Organization for Marriage, Inc., 753

F.Supp.2d at 1221 (quoting Williams, 553 U.S. at 306); see also RTAA, 681 F.3d at 554.

       Plaintiff fails to establish any constitutional deficiency in the FEC' s approach to determining

whether a communication is a "solicitation" for "contributions." Plaintiffs claim relating to the

solicitation standard is insufficient as a matter of law and must be dismissed.

C Political Committee Status- The "Major Purpose" Test

       Finally, Plaintiff challenges the FEC's policy of determining political committee status on

a case-by-case basis. Under the FEC's approach, "the Commission first considers a group's political

activities, such as spending on a particular electoral or issue-advocacy campaign, and then it

evaluates an organization's 'major purpose,' as revealed by that group's public statements,

fundraising appeals, government filings, and organizational documents." RTAA, 681 F.3d at 555

(internal citations omitted).

        A "political committee" is defined by the FECA as any "committee, club, association or other

group of persons" that makes more than $1,000 in political expenditures or receives more than

$1,000 in contributions during a calendar year.        2 U.S.C. § 431 (4)(A). "Expenditures" and


                                                 12
"contributions" are defined to encompass any spending or fundraising "for the purpose of influencing

any election for Federal office." 2 U.S.C. §§ 431(8)(A)(i), 431(9)(A)(i). However, in Buckley v.

Valeo, the Supreme Court concluded that defining political committees only in terms of expenditures

and contributions "could be interpreted to reach groups engaged purely in issue discussion." Buckley,

424 U.S. at 79. "Accordingly, the Court limited the applicability ofFECA's PAC requirements to

organizations controlled by a candidate or whose 'major purpose' is the nomination or election of

candidates." RTAA, 681 F.3d at 555 (citing Buckley, 424 U.S. at 79). "Thus the major purpose test

serves as an additional hurdle to establishing political committee status. Not only must the

organization have raised or spent $1 ,000 in contributions or expenditures, but it must additionally

have the major purpose of engaging in Federal campaign activity." See Political Committee Status,

72 Fed. Reg. 5595, 5601 (Feb. 7, 2007).

       As the Fourth Circuit has observed, "[a]lthough Buckley did create the major purpose test,

it did not mandate a particular methodology for determining an organization's major purpose. And

thus the Commission was free to administer FECA political committee regulations either through

categorical rules or through individualized adjudications." RTAA, 681 F.3d at 556. The FEC opted

for the latter approach, explaining that "[a]pplying the major purpose doctrine ... requires the

flexibility of a case-by-case analysis of an organization's conduct that is incompatible with a one-

size-fits-all rule." 72 Fed. Reg. at 5601. "The determination of whether the election or defeat of

federal candidates for office is the major purpose of an organization, and not simply a major purpose,

is inherently a comparative task, and in most instances it will require weighing the importance of

some of a group's activities against others." See RTAA, 681 F.3d at 556 (emphasis original).




                                                 13
        "The necessity of a contextual inquiry is supported by judicial decisions applying the major

purpose test, which have used the same fact-intensive analysis that the Commission has adopted."

!d. at 556-57. This Court agrees with the assessment of the Fourth Circuit in RTAA:

       [T]he Commission, in its policy, adopted a sensible approach to determining whether
       an organization qualifies for PAC status. And more importantly, the Commission's
       multi-factor major-purpose test is consistent with Supreme Court precedent and does
       not unlawfully deter protected speech.

!d. at 558. Plaintiffs constitutional challenge to that policy is therefore unavailing.

                                            CONCLUSION

       The FEC disclaimer requirements at issue are necessary to provide the electorate with

information and to insure that the voters are fully informed about the person or group who is

speaking. Citizens United, 130 S. Ct. at 915. Moreover, the disclosure requirements provide the

transparency that "enables the electorate to make informed decisions and give proper weight to

different speakers and messages." !d. at 917. The FEC's functional equivalent and major purpose

tests are essential components to narrowly, but effectively identifying those entities, ads and

solicitations that fall within the FEC's reporting, disclaimer, and disclosure requirements. These

disclaimer and disclosure requirements become even more essential and necessary to enable

informed choice in the political marketplace following Citizen United's change to the political

campaign landscape with the removal of the limit on corporate expenditures. For all of the reasons

set forth above, and as previously set forth in this Court' s oral ruling denying Plaintiffs Motion for

Preliminary Injunction, Plaintiffs Complaint fails to state a claim upon which relief may be granted.

It is therefore ORDERED that Defendant Federal Election Commission's Motion to Dismiss [Doc.




                                                  14